Case 2:19-cv-00134-DPM-JTR Document 102 Filed 01/15/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

DELTA DIVISION
JARELL D. TERRY PLAINTIFF
ADC #149998C
Vv. No. 2:19-cv-134-DPM-JTR
J. DYCUS, Deputy Warden, East
Arkansas Regional Unit Max, ADC, et al. DEFENDANTS
ORDER

On de novo review, the Courts adopts the recommendation as
modified, Doc. 77, and overrules Terry’s objections, Doc. 91. FED. R.
Civ. P. 72(b)(3). The Court agrees with Magistrate Judge Ray’s
decision to address exhaustion first. Jones v. Bock, 549 U.S. 199, 219
(2007). If he has exhausted his administrative remedies, Terry will
have ample opportunity to make his case ~ including discovery and an
argument on the merits.

Terry’s motion for partial summary judgment and motion for
judgment on the pleadings, Doc. 47 & Doc. 62, are denied without
prejudice. An in forma pauperis appeal from this Order would not be

taken in good faith. 28 U.S.C. § 1915(a)(3).
Case 2:19-cv-00134-DPM-JTR Document 102 Filed 01/15/21 Page 2 of 2

So Ordered.

<P)

D.P. Marshall Jr.
United States District Judge

 

 
